Case 6:20-cv-00466-MJJ-PJH Document 30 Filed 09/21/20 Page 1 of 6 PageID #: 190




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 HENRY NORTHERN III                           CASE NO. 6:20-CV-00466

 VERSUS                                       JUDGE JUNEAU

 LANDSTAR SYSTEM INC ET AL                    MAGISTRATE JUDGE HANNA

                           MEMORANDUM RULING

       Before the Court is Plaintiff’s Motion to Quash Subpoena Duces Tecum and

 Motion for Attorney’s Fees and Costs in which Plaintiff seeks to quash Defendants’

 subpoena duces tecum to AT&T Wireless requesting Plaintiff’s cell phone records.

 (Rec. Doc. 23). Defendants, Landstar Ranger, Inc., Tembo Transport, LLC, Ramone

 Barlow, and Old Republic Insurance Company, oppose the Motion. (Rec. Doc. 25).

 Considering the evidence, the law, and the arguments of the parties, and for the

 reasons fully explained below, the Motion is GRANTED IN PART AND DENIED

 IN PART with a further order limiting the scope of discovery.

                               Factual Background

       Plaintiff filed this lawsuit following an 18-wheeler accident on February 12,

 2019. (Rec. Doc. 1). In the course of discovery, Defendants issued a subpoena duces

 tecum to Plaintiff’s cell phone provider, AT&T Wireless, seeking Plaintiff’s cell

 phone records for the one-month periods before and after the accident, January 12,

 2019 through March 12, 2019. (Rec. Doc. 23, p. 5-6). Plaintiff filed the instant
Case 6:20-cv-00466-MJJ-PJH Document 30 Filed 09/21/20 Page 2 of 6 PageID #: 191




 Motion to Quash on the grounds that the request is overly broad and seeks irrelevant

 information. Defendants argue that the two-month period of cell phone usage records

 is relevant to show possible comparative fault based on Plaintiff’s distracted driving

 at the time of the accident, that Plaintiff could have communicated with an auto

 repair shop or mechanic or with a medical provider in the month leading up to the

 wreck, or that Plaintiff could have staged the accident.

                                      Applicable Law

           At issue is the scope of permissible discovery, a well-established concept:

                  Parties may obtain discovery regarding any nonprivileged matter
           that is relevant to any party's claim or defense and proportional to the
           needs of the case, considering the importance of the issues at stake in
           the action, the amount in controversy, the parties' relative access to
           relevant information, the parties' resources, the importance of the
           discovery in resolving the issues, and whether the burden or expense of
           the proposed discovery outweighs its likely benefit.

           F.R.C.P. Rule 26(b)(1).

           Further, the court must limit the frequency or extent of discovery when:

    (i)       the discovery sought is unreasonably cumulative or duplicative, or can be
              obtained from some other source that is more convenient, less
              burdensome, or less expensive;

    (ii)      the party seeking discovery has had ample opportunity to obtain the
              information by discovery in the action; or

    (iii)     the proposed discovery is outside the scope permitted by Rule 26(b)(1).




                                              2
Case 6:20-cv-00466-MJJ-PJH Document 30 Filed 09/21/20 Page 3 of 6 PageID #: 192




       The Court agrees with Plaintiff that the subpoena duces tecum is overly broad.

 Although a two-month period of cell phone records is arguably relevant to issues of

 possible mechanical problems with Plaintiff’s vehicle, Plaintiff’s prior medical

 treatment, and whether the accident was staged, the Court finds that such information

 can be more conveniently obtained from other sources, most obviously Plaintiff’s

 deposition and medical records. Further, the Court is especially averse to finding

 relevance on the issue of whether the accident was staged absent a showing of some

 good faith belief that the accident was staged. Indeed, Defendants’ counsel is careful

 to note that no allegations are made or aspersions are cast toward Plaintiff or his

 counsel. (Rec. Doc. 25, p. 4). Otherwise, to permit unlimited access to cell phone

 records based solely upon the requester’s unsubstantiated hope that the accident was

 staged is to permit a speculative fishing expedition. “Rule 26(b), although broad, has

 never been a license to engage in an unwieldy, burdensome, and speculative fishing

 expedition.” Murphy v. Deloitte & Touche Grp. Ins. Plan, 619 F.3d 1151, 1163 (10th

 Cir. 2010).

       Nonetheless, the Court finds that Plaintiff’s cell phone use on the date of the

 accident is relevant to the issue of comparative fault. Defendant is entitled to

 determine whether Plaintiff was using his cell phone at around the time of the

 accident. Thus, the Court finds that the scope of the subpoena duces tecum should




                                           3
Case 6:20-cv-00466-MJJ-PJH Document 30 Filed 09/21/20 Page 4 of 6 PageID #: 193




 be limited to cell phone records for the twenty-four periods before and after the

 accident.

        The Court’s ruling comports with jurisprudence from sister district courts

 which routinely limits the production of cell phone records in civil cases. See e.g.

 Howard v. Seadrill Americas, Inc., No. CV 15-2441, 2016 WL 7012275, at *4 (E.D.

 La. Dec. 1, 2016), wherein the court quashed the defendant’s subpoena to the

 plaintiff’s cell phone provider in spite of the defendant’s argument that such records

 were necessary to prove that the plaintiff contacted his attorney before seeking

 medical treatment; Blackmon v. Bracken Constr. Co., Inc., No. CV 18-142-BAJ-

 RLB, 2019 WL 5866070, at *3 (M.D. La. Nov. 8, 2019), limiting discovery of cell

 phone records to a one-week period during which disputed communications

 occurred; and Winter v. Bisso Marine Co., No. CIV.A. 13-5191, 2014 WL 3778833,

 at *2 (E.D. La. July 29, 2014) quashing a subpoena for cell phone records for a one-

 year   period    before    and   after   the   accident.   Compare      Arceneaux     v.

 Assuranceforeningen Gard Ins. Co., No. CIV.A. 09-654, 2010 WL 744922, at *2

 (W.D. La. Feb. 25, 2010), wherein this Court found the defendant’s request for the

 plaintiff’s cellphone records for the twenty-four hour period after the accident was

 relevant to the plaintiff’s claims.

        Plaintiff further seeks an award of attorney’s fees and costs; however, Plaintiff

 did not identify a statutory basis for such an award. Presumably, Plaintiff relies on

                                            4
Case 6:20-cv-00466-MJJ-PJH Document 30 Filed 09/21/20 Page 5 of 6 PageID #: 194




 F.R.C.P. Rule 45(d)(1), which authorizes an appropriate sanction (including

 attorney’s fees) against a party or attorney responsible for issuing and serving a

 subpoena who fails to take reasonable steps to avoid imposing undue burden or

 expense on a person subject to the subpoena. The applicability of F.R.C.P. Rule

 45(d)(1) in this case is questionable, where Plaintiff was not the person subject to

 the subpoena – AT&T was the subject. In any event, the Court finds that an award

 for attorney’s fees would be unjust, because Defendants’ initial parameters for the

 subpoena duces tecum were not so unreasonable as to render Defendants or their

 counsel in bad faith. Further, the Court finds that Defendants’ position as to the

 relevance of the requested records was put forth in good faith. See Tiberi v. CIGNA

 Ins. Co., 40 F.3d 110, 112 (5th Cir. 1994). Accordingly, Plaintiff’s Motion is denied

 insofar as it seeks an award of costs and attorney’s fees.

                                      Conclusion

       For the reasons discussed herein, Plaintiff’s Motion to Quash is GRANTED

 IN PART AND DENIED IN PART. The Motion is granted to the extent it seeks to

 quash the subpoena duces tecum for cell phone records for the one-month periods

 before and after the accident. The Motion is denied to the extent it seeks an award

 of attorney’s fees and costs. The Court further limits the scope of the requested cell

 phone records to the twenty-four hour periods before and after the accident.




                                           5
Case 6:20-cv-00466-MJJ-PJH Document 30 Filed 09/21/20 Page 6 of 6 PageID #: 195




       THUS DONE in Chambers, Lafayette, Louisiana on this 21st day of

 September, 2020.

                                    ______________________________
                                    PATRICK J. HANNA
                                    UNITED STATES MAGISTRATE JUDGE




                                      6
